PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/114,408
Filing Date: 28 Aug 2018
Appellant(s): MATHRUBOOTHAM et al.



__________________
Ryan B. Kennedy, Reg. No. 48,590
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC § 112(b) rejections of claims 1-24.
(2) Response to Argument
	First, Examiner addresses Appellant’s remarks about Examiner’s conduct during prosecution, particularly those on pp. 15-18 within section 2 of the instant brief. Despite Appellant’s allegations regarding the prosecution history (which Examiner submits are nonetheless incorrect in light of the record), it is respectfully submitted that these allegations only serve to distract from the main issue on appeal which is whether a prima facie case of obviousness under 35 USC § 103 has been established. The Examiner submits that Appellant’s remarks fail to adequately rebut the rejections and the combined teachings, not the individual teachings, of Wanderski, Bellini, Kansky, George and Mulukuri and also secondarily Sanchez and Smith within the dependent claims do teach the claimed invention as readily explained.
Appellant also asserts that the Examiner’s supposed improper conduct regarding the application of references is “highly indicative” of “impermissible hindsight bias”. Examiner submits, as the Board is well aware, that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Despite Appellant’s comments about how Examiner has rejected the claims, the rejections clearly show how the combined teachings of Wanderski, Bellini, Kansky, George and Mulukuri apply to the claimed invention and clearly explain why one skilled in the art would have combined their teachings to arrive at the claimed invention. It is respectfully submitted that Appellant’s arguments regarding Examiner’s alleged hindsight bias are misleading and ignore the substantive reasoning and motivations of the rejections in light of the teachings of each and every reference as previously explained. 
Within section 2.1 on pp. 16-18 of the instant brief, Appellant submits a table that allegedly maps the rejections of claim 1 and states that “As best as the Appellant can tell, and without conceding the propriety of the rejections of the Examiner’s interpretation of the cited art, the following table summarizes the limitations of the claims (claim 1 is exemplary) with the combination of references that allegedly teach the corresponding limitations” and uses such to show as “plainly evident” various allegations of Examiner misconduct and failure to abide by the Graham analysis. Appellant even alleges that just before the appealed action, the “standing rejection only included four references” and that the Examiner “returned less than a month later with a new rejection” “to retrieve the Mulukuri reference”, something that is clearly incorrect in view of the record1.
disregarded as misleading in view of the rejections of record since it is clear that this table incorrectly maps the limitations to the references as clearly explained in the rejection and should not be relied upon as a sole roadmap of the rejections. For example, Appellant attributes “excluding the customer from the online messaging platform when the online messaging platform is launched” is solely taught by George. However, this is clearly incorrect. On page 10 of the non-final rejection mailed 24 November 2021 (the “appealed action”), the rejection showed that George did teach when an online messaging platform (“sub-group’) is launched, those within an existing online messaging platform may be excluded from the launched message platform and that a tag may be received which is entered by a user within the existing online messaging platform for each of an additional number of user to be added to the online message platform (paragraphs 0005-0006 and also 0007). However, page 7 of the appealed action also clearly shows that Bellini taught wherein an online messaging platform is launched for the customer-facing agent to communicate by way of electronic messaging (“chat”) with one or more non-customer facing agents and exchanging electronic messaging, via the online messaging platform, between the customer-facing agent and the one or more addition non-customer-facing agents in regard to the ticket while excluding the customer from the online messaging platform (consider at least column 7, lines 38-58) (consider also specifically column 7, lines 48-51 “The chat session may also support private messages between the first support agent and the second support agent, so that the customer does not see these messages”).
As another example, Appellant attributes the limitation of “launching of the online messaging platform in response to the customer-facing agent selecting text within the ticket” as being solely taught by Kansky. However, again, this is not correct. Page 4 of the appealed action Wanderski taught automatically launching an online messaging platform (“second IM conversation” or, alternatively, a “chat thread” that is “spun off’ from an “IM session”) for a user (“participant”) to communicate by way of electronic messaging with one or more other users, wherein the launching of the online messaging platform comprises launching of the online messaging platform in response to the user selecting text (consider at least paragraphs 0024-0026 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” which “creates” a “second GUI space for a second IM conversation’). This is also clearly indicated on page 8 (“Wanderski did teach wherein the user selects text within a user interface as shown above. Wanderski also taught that wherein the launching of the online messaging platform is responsive to a user selecting text as also shown above”. Page 8 even explains that Bellini teaches “launching of the online platform may be responsive to the actions of the customer-facing agent adding one or more additional non-customer facing agents to the online messaging platform”. The rejection later explains that Kansky taught that text (“content”) within a ticket (“ticket entry”) is used and a function is launched in response to a user performing a selection on a user interface (consider at least paragraphs 0065-0068 and 0075 regarding that “content” from the “ticket” “within” a “ticket entry” can be “copied” to “create” an “article’”).
Therefore, it is respectfully submitted that Appellant’s table is flawed and does not accurately reflect the rejections as explained. 
Starting in section 2.1.2 on page 18 of the instant brief, Appellant alleges various other defects with the rejection of claims 1-3, 9-11, and 17-19, claim 1 being representative within Appellant’s remarks. They begin with the allegation that the references fail to teach all the words of the claims. They also attack the rejections on an improper per-reference piecemeal basis. As In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
To start, Examiner submits that Appellant’s arguments should be deemed unpersuasive to remove the rejections, especially when viewed through the lens of Appellant’s flawed mapping of the rejection by the above referenced table. More importantly, it is noted by Examiner that the George reference is not even mentioned at all in these arguments when the George reference teaches a critical element in the rejection, namely the “tag”, which Appellant continually refers to within their allegations of an improper obviousness rejection.
In an attempt to prove that the rejection does not show each and every element, Appellant incorrectly alleges that Mulukuri does not teach “the ‘adding of the one or more additional non-customer-facing agents’ into an internal chat”. However, such an argument clearly does not consider the rejection which previously explained that the combined teachings of Wanderski and Bellini taught such a limitation. Page 12 of the appealed action also clearly shows that Mulukuri is only relied upon to teach that a tag symbol such as the at sign symbol (“@”) may be used with following identifiers as an “at-mention” in the context of online messaging platforms. 
Appellant also argues on p. 19 that:
“The notification function in Mulukuri describing an @ tag is entirely different from affirmatively adding the tagged user into an online chat, and it is not a trivial matter to merely substitute the latter for the former. In fact, the proposed substitution would render the Wanderski, Bellini, and Kansky references inoperable, and there is no technical way in which one of skill in 
However, this argument is flawed and, as is particularly relevant, ignores the George reference. The argument fails to consider that the rejection actually combines the teachings of Wanderski, Bellini, Kansky, and George before explaining that Mulukuri taught a symbol such as the at sign symbol (“@”) may be used with following identifiers as an “at-mention”, something Mulukuri teaches as something well-known in the art (consider paragraphs 0333 and 0335-0336). The rejection clearly explains that the combined teachings of Wanderski, Bellini, Kansky, and George do teach a tag and George even expressly suggests that the tag “may be any sort of ‘symbol or text’”, however, they did fail to teach a tag with a “@” symbol. In any case, Appellant’s allegations that “is entirely different from affirmatively adding the tagged user into an online chat, and it is not a trivial matter to merely substitute the latter for the former” such that “the proposed substitution would render the Wanderski, Bellini, and Kansky references inoperable”, again, fails to fully consider the rejection. Again, Mulukuri specifically taught that a tag comprising an @ symbol followed by an identifier is specifically used to identify users within the context of online messaging platforms in order to provide a notification that a user is being referred to within a conversation (paragraph 0333) such that the tag which can be any symbol or text indicating a group name as taught in Wanderski, Bellini, Kansky and George may be modified to be a tag which uses an @ symbol as taught in Mulukuri so that the tag comprises an @ symbol followed by a username or a group name as claimed. Therefore, Examiner submits that such is a proper motivation to combine the teachings of the references.
Appellant’s argument that “First, Wanderski specifically does not allow for the use or incorporation of the tag feature, i.e., @username or @group name” is, again, an attack on 
Appellant further argues that “The Office Action does not provide any rationale for how or why one of ordinary skill in the art could merely substitute the use of an @ tag for the popup menu of Wanderski without fundamentally altering the purpose and function of the Wanderski reference.” Appellant also further argues that “First, the claim specifically states, ‘launching of the online messaging platform in response to the customer-facing agent selecting text within the ticket,’ not launch a function. Secondly, Kansky doesn’t even teach launching a function per se, but rather adding information to a knowledge database in a customer service environment (e.g., to answer FAQs encountered in customer service.)” and then points to paragraphs 0065-0068 and 0075 of Kansky to argue that: 
“To sum up, Kansky is immaterial to the claimed invention, and it fails to teach the claimed invention. On the contrary, Kansky specifically teaches away from the claimed invention” in a number of “ways” such that “There is no possible “combination” of Kansky with Wanderski or Bellini that results in anything resembling the claimed invention. As noted above, Wanderski specifically teaches popup menus (not tags); Kansky teaches clicking on links to save information in a knowledge module. These references not only teach away from the claimed invention, but they also teach away from each other. As noted above, the proposed substitution would render the Wanderski, Bellini, and Kansky references inoperable, and there is no technical 
Appellant’s argument which essentially argues that the “@ tag” is being “substituted” for the “popup menu” of the user interface of Wanderski is misplaced as these elements are clearly independent of each other and the rejection never equated to them as such. In any case, Appellant fails to adequately address why a user selecting “text” on a user interface as taught in Wanderski (consider at least paragraphs 0024-0026 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” which “creates” a “second GUI space for a second IM conversation’) could not just as easily select text within a similarly displayed “ticket entry” as taught in Kansky (consider at least paragraphs 0065-0068 and 0075 regarding that “content” from the “ticket” “within” a “ticket entry” can be “copied” to “create” an “article”) (consider also Figure 1 and paragraph 0036 regarding the “display” of a “ticket”). Examiner found that it would have been obvious to do so since Kansky taught that using text within a ticket allows for the content within the ticket to be copied and stored within an external function such that the text within the ticket can be reused by the external function (paragraph 0067). Appellant argues that that Kansky “doesn’t even teach launching a function per se, but rather adding information to a knowledge database in a customer service environment”. However, such is a function that is performed after the user selects text within a ticket. The Examiner’s reliance on the function of “copying an article” in the rejection is merely to demonstrate Kansky’s teachings that a function can be “launched” when text in a ticket is selected. Since Wanderski clearly teaches that a user can select text in a user interface and the launching of the online messaging platform is responsive to a user selecting text and that Bellini also teaches a “ticket” (consider at least column 5, lines 50-60 regarding the “ticketing system” “creating” a “support ticket” “when a 
Again, Appellant’s arguments appear to rely upon a bodily incorporation of the teachings of the references to argue that they could not, in any way, be combined. However, as the Board is well aware, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Such is the case here and is readily apparent in the explanation of the rejection. Therefore, Examiner submits that such is a reasonable conclusion of obviousness given what is known in the art regarding user interfaces and the teachings of Wanderski, Bellini and Kansky do not teach away from the combination proposed in the rejection, rather, the combination as explained reasonably leads one skilled in the art to the invention as claimed.
Furthermore, Appellant’s allegations in section 2.1.3 that the “Office Action does not provide any reason, rationale, or basis for how or why to combine any of these references together” “save for blanket assertion (sp) that one of ordinary skill in the art would have been ‘motivated’ to do so because of ‘specific advantages’ found in the cited art. See, e.g., Office Action at p. 8, 9, 11, 12, 15, and 22. The question before the Board is whether superhuman motivation can overcome the deficiencies of the cited art outlined above” is, quite simply, totally 
Also, Appellant argues that the rejections do not “satisfy the KSR test” in that they fail to consider whether the “rationale to support” is if “one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combined would yielded nothing more than predictable results to one of ordinary skill in the art”. Again, this ignores what the rejection says and, quite frankly, the number of permissible rationales that may support a conclusion of obviousness other than rationale (A) outlined in MPEP § 2143. Again, Examiner submits that the rejections clearly explain the motivation behind the combination of references about why one skilled in the art would modify the teachings of the references in order to arrive at the invention as claimed and Appellant’s allegations that the rejections did not follow KSR to support a conclusion of obviousness are simply untrue and are otherwise ignorant of the provisions of the MPEP that explain different rationales that support a conclusion of obviousness which the rejections of record clearly follow.
Within section 2.2, Appellant’s arguments follow the same tack as above with regards to the rejections of claims 4, 5, 7, 8, 13, 15, 16, 20, 21, 23 and 24 under Sanchez. Appellant alleges, 
When referring to claims 5 and 8 (again, claim 13 is expressly rejected in the action wherein claim 5 substantially the same as claim 13 and rejected in the same manner as explained in the action), Appellant again argues that “The Office Action does not provide any citation or 
With regards to claims 6, 14, and 22, Appellant attacks the Smith reference by pointing to the sections of Smith the rejection relied upon and alleges that the citations “make no note of the term ‘tag’, therefore fail to teach or disclose each and every element of claim 6” such that “[i]t follows that Smith also fails to teach or disclose ‘when the information associated with the one or more additional non-customer-facing agents is not found within the database’ as recited in claim 6”. Appellant also argues that “One of skill in the art would not be motivated to modify a medical collaboration tool to permit on-the-fly access to unregistered individuals who have no business viewing a patient’s medical records”. Again, Appellant’s argument fails to fully consider the actual explanation of the rejection itself. It also fails to recognize that the rejection recognizes Smith’s contributions to the computing art. Again, it is noted that rationales different from Appellant’s are entirely permissible. See MPEP § 2144, section IV. Appellant points to particular sections of Smith to argue that Smith is somehow “incompatible” with the other references when they are silent as to the rationale provided in the rejection and, along with the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447         

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Consider p. 5 of the final rejection mailed 31 August 2021 regarding the rejection of claims 1-3, 9-11, and 17-19 under Wanderski, Bellini, and Kansky; consider p. 4 of the appealed action where regarding the rejection of claims 1-3, 9-11, and 17-19 under Wanderski, Bellini, Kansky, George and Mulukuri where George and Mulukuri were added solely in response to Appellant’s claim amendments. It is noted that the 103 rejections under Wanderski, Bellini and Kansky have been applied to the claimed invention since the non-final action mailed 17 August 2020, Appellant being well aware of their teachings.